Citation Nr: 0301235	
Decision Date: 01/22/03    Archive Date: 02/04/03	

DOCKET NO.  02-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2000 for the assignment of a compensable evaluation for 
the postoperative residuals of repair of a rupture of the 
globe of the right eye, with residuals of orbital and 
sinus fractures, and bilateral far-advanced open-angle 
glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to 
August 1988. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

Based on the testimony of the veteran's accredited 
representative at the time of a video conference hearing 
in June 2002, it would appear that the veteran wishes to 
pursue the issue of clear and unmistakable error in the 
July 1990 decision which denied entitlement to service 
connection for open-angle glaucoma.  Inasmuch as that 
issue has not been developed and certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, 
if necessary, appropriate action.

This case was previously before the Board in May 2002, at 
which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a decision of July 1990, the RO granted service 
connection (and a noncompensable evaluation) for the 
postoperative residuals of repair of a rupture of the 
globe of the right eye, with residuals of orbital and 
sinus fractures.  In that same rating decision, the RO 
denied entitlement to service connection for open-angle 
glaucoma.  The veteran voiced no disagreement with either 
of those determinations.  

2.  On November 1, 2000, there was received the veteran's 
claim for an increased evaluation for his 
service-connected residuals of right eye injury. 

3.  Following a VA ophthalmologic examination in 
December 2000, it was determined that the veteran's 
inservice eye injury may have aggravated any preexisting 
glaucomatous disease in his right eye.  That same 
examination found corrected visual acuity of light 
perception only in the veteran's right eye, in conjunction 
with a small (less than 10-degree) visual field in the 
veteran's left eye.  

4.  By rating decision in May 2001 service connection for 
the eye disorder was expanded to include bilateral open 
angle glaucoma, effective November 1, 2000, the date of 
claim.  

5.  The evidence of record does not reflect that the 
schedular requirements for a compensable rating for the 
veteran's service-connected residuals of eye injury were 
met earlier than the December 2000 examination.  

6.  The veteran's claim for an increased evaluation for 
the service-connected residuals of eye injury was received 
no earlier than November 1, 2000.


CONCLUSION OF LAW

An effective date earlier than November 1, 2000 for the 
assignment of a compensable evaluation for the 
postoperative residuals of repair of the globe of the 
right eye, with residuals of orbital and sinus fractures, 
and bilateral far-advanced open-angle glaucoma is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (2002); 38 C.F.R. 
§§ 3.383, 3.400, and Part 4, Codes 6009-6067, 6013, and 
6080 (Note 2) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On October 4, 1988, there was received the veteran's 
original claim for service connection for the residuals of 
eye injury.  

In correspondence of early June 1990, a VA ophthalmologist 
wrote that he had been asked to review the veteran's 
service and VA medical records regarding his claim for 
compensation for the residuals of an eye injury incurred 
in November 1987.  According to the VA physician, the 
veteran's records showed that, on November 21, 1987, he 
had been involved in a motor vehicle accident, at which 
time he sustained various facial injuries, as well as a 
ruptured right eye.  Surgical evaluation revealed a 
scleral puncture, with prolapse of the intraocular 
contents of the veteran's right eye, as well as injuries 
to the skin and lids of that eye.  Subsequent followup at 
the veteran's duty station revealed the presence of post-
traumatic inflammatory reaction of the intraocular 
tissues, as well as early lens changes in the posterior 
subcapsular region of the lens of the right eye, though 
with no subsequent retinal detachment.  

While the veteran was home on leave, he was seen by a 
private ophthalmologist, at which time there was noted the 
presence of elevated intraocular pressures in both eyes.  
At that time, a diagnosis of juvenile onset open-angle 
glaucoma was made, and the veteran was started on 
treatment with medication.  Upon the veteran's return to 
his duty station, there was concurrence with the diagnosis 
of bilateral open-angle glaucoma, and treatment was 
continued.

In the opinion of the VA physician, the veteran had 
suffered from glaucoma for at least several years prior to 
his induction into service.  This was felt to be the case, 
given that glaucomatous disc changes observed in 
January 1989 would have taken several years to develop.  
The physician further commented that the right eye injury 
in 1987 did not apparently adversely affect the veteran's 
glaucomatous state.  

In a decision of July 1990, the RO granted service 
connection (and a noncompensable evaluation) for the 
postoperative residuals of repair of a rupture of the 
globe of the right eye, with residuals of orbital and 
sinus fractures.  That same decision denied entitlement to 
service connection for open-angle glaucoma.  The veteran 
voiced no disagreement with the assignment of a 
noncompensable evaluation for his service-connected eye 
injury, or with the denial of service connection for 
open-angle glaucoma.  

In December 1993, the veteran sought to reopen his 
previously denied claim for service connection for 
glaucoma.  

In correspondence of early February 1994, the RO informed 
the veteran that, in a letter of August 1990, they had 
denied service connection for open-angle glaucoma due to 
the fact that the veteran's service records showed that 
his glaucoma preexisted military service, and that nothing 
had occurred during the course of that service to cause 
permanent aggravation of the veteran's disability.  The 
veteran was further informed that he had failed to appeal 
that denial of benefits, and that, for that reason, the 
prior decision had become final.

VA outpatient treatment records dated in October and 
November 2000 show treatment during that time for 
glaucoma.

On November 1, 2000, there was received the veteran's 
claim for an increased evaluation for his 
service-connected residuals of eye injury.

On VA ophthalmologic examination in early December 2000, 
the veteran stated that, over the years, the vision in his 
right eye had "steadily and progressively decreased," to 
the point that he was now "totally blind" in his right 
eye.  Reportedly, while on leave from active duty, the 
veteran had been seen by a private ophthalmologist, who 
found evidence of elevated intraocular pressure, leading 
to a diagnosis of bilateral open-angle glaucoma.  
Following his discharge in the early 1990's, the veteran, 
apparently, was lost to followup, and had not been seen by 
any doctor for the past 8 to 9 years.  According to the 
veteran, he had recently been seen at the local VA medical 
center, where he was told that he was suffering from 
far-advanced damage to the optic nerves of both eyes as a 
result of open-angle glaucoma.

On physical examination, corrected visual acuity in the 
veteran's right eye was light perception only.  Corrected 
visual acuity in the veteran's left eye was 20/50, which 
pin-holed to 20/50 plus 3.  Intraocular pressure at 
approximately 10 a.m., some 3 hours following the 
introduction of drops into the veteran's eyes, was 21 mmHg 
in the veteran's right eye, and 16 mmHg in the veteran's 
left eye.  Evaluation of external ocular structure and 
function showed a very very slight pupillary reaction to 
light in the veteran's right eye, with only a fair 
pupillary reaction to light in the left eye.  Extraocular 
muscle function and muscle balance was within normal 
limits bilaterally.  Visual fields were nonrecordable in 
the veteran's right eye.  In the left eye, there was only 
a small, less than 10-degree, central visual field by 
Goldmann testing, as well as by automated visual field 
testing.  Slit lamp examination of the interior segments 
of both eyes showed a normal cornea, anterior chamber and 
iris.  The lens in the veteran's right eye exhibited some 
posterior subcapsular linear spoking, while the left eye 
was within normal limits.  Funduscopic examination showed 
evidence of far-advanced glaucomatous-type damage, with a 
cup-to-disc ratio of 0/9+, and almost no identifiable rim 
of tissue.  This finding was present bilaterally.  At the 
time of examination, the veteran's retinas were 
bilaterally unremarkable.  

The clinical impression was of an old, 1987, 
service-connected severe injury to the  right eye, with 
ruptured globe.  According to the examiner, this injury 
would have aggravated any preexisting glaucomatous disease 
in the veteran's right eye.  Additional impressions were 
of bilateral, far-advanced chronic open-angle glaucoma, 
which probably started prior to the veteran's entry upon 
active duty, but which was not specifically diagnosed 
until he was home on leave, where a diagnosis of bilateral 
open-angle glaucoma was rendered, and the veteran first 
began treatment.  

A private ophthalmologic examination conducted in 
mid-December 2000 was significant for corrected visual 
acuity of light perception in the veteran's right eye, and 
20/50 vision in the left eye.  Visual field deficiency was 
0 percent in the veteran's right eye, and 16 percent in 
the left eye.  The pertinent diagnosis was severe advanced 
glaucoma, with cupping, and "too high" intraocular 
pressure.  At the time of examination, the veteran's 
prognosis was described as "poor."

In a decision of May 2001, the veteran's prior 
noncompensable evaluation for his service-connected right 
eye injury was increased to 100 percent, effective 
November 1, 2000, the date of receipt of his claim for 
increase.  The increase in the veteran's rating from 0 to 
100 percent was predicated on the determination to expand 
the grant of service connection to include glaucoma based 
on the recent doctor's opinion that the veteran's 
inservice eye injury would have aggravated any preexisting 
glaucoma.

During the course of a video conference hearing before the 
undersigned member of the Board in June 2002, the veteran 
offered testimony regarding the assignment of an earlier 
effective date for a compensable evaluation for his 
service-connected right eye injury to include open angle 
glaucoma.  

Analysis

The veteran in this case seeks an effective date earlier 
than November 1, 2000 for the assignment of a compensable 
evaluation for his service-connected residuals of right 
eye injury.  In pertinent part, it is argued that 
compensation for such, now at the 100 percent rate, based 
on the expansion of service connection to include 
glaucoma, should have been made effective from October 4, 
1988, the date of receipt of the veteran's original claim 
for service connection.  

In that regard, 38 U.S.C.A. § 5110(a) provides as follows:  
"Unless specifically provided otherwise in this chapter..., 
a claim for increased compensation...shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  Section 5110(b)(2) "specifically 
provides otherwise" by stating as follows:  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year of such date."  38 U.S.C.A. 
§ 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) (effective 
date of award of increased rating is the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within 
one year of such date, otherwise, date of receipt of 
claim); Swanson v. West, 12 Vet. App. 442, 447 (1999); 
Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  Put 
somewhat more succinctly, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase, is the date of receipt of claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155 (2002).  

Unhealed injury of the eye in chronic form is to be rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  38 C.F.R. 
Part 4, Code 6009 (2002).  As regards impairment of visual 
field, demonstrable pathology commensurate with functional 
loss is required.  Concentric contraction ratings require 
contraction within the stated degrees, temporally; though 
the nasal contraction may be less.  Alternative ratings 
are to be employed when there is ratable defect of visual 
acuity, or a different impairment of the visual field in 
the other eye.  Concentric contraction resulting from 
demonstrable pathology to 5 degrees or less is to be 
considered on a parity with reduction of central visual 
acuity to 5/200 (1.5/60) or less for all purposes, 
including entitlement under 38 C.F.R. § 3.350(b)(2) 
(2002).  38 C.F.R. Part 4, Code 6080, Note 2 (2002).

Simple primary noncongestive glaucoma is to be rated on 
the basis of impairment of visual acuity or field loss.  
38 C.F.R. Part 4, Code 6013 (2002).  Where there is 
blindness in one eye, having only light perception, with 
corrected visual acuity in the other eye of 5/200 
(1.5/60), a 100 percent evaluation is in order.  38 C.F.R. 
Part 4, Code 6067 (2002).  

Finally, where there is blindness in one eye as a result 
of service-connected disability, and blindness in the 
other eye as a result of nonservice-connected disability, 
compensation is payable for the combination of service-
connected an nonservice-connected disabilities as if both 
disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383 
(2002).  

As noted above, in a decision of July 1990, the RO granted 
service connection for the postoperative residuals of 
repair of the rupture of the globe of the veteran's right 
eye, with residuals of orbital and sinus fractures.  That 
same rating decision specifically denied entitlement to 
service connection for open-angle glaucoma.  Both of those 
determinations were based upon medical evidence available 
at the time, and, specifically, on the written opinion of 
a VA physician that the veteran's inservice eye injury did 
not "adversely affect" his preexisting glaucomatous state.  
The veteran voiced no disagreement with that rating 
decision, or, specifically, with the denial of service 
connection for open-angle glaucoma.  

On November 1, 2000, there was received the veteran's 
claim for an increased evaluation for his 
service-connected right eye injury.  In conjunction with 
that claim, the veteran was afforded a VA ophthalmologic 
examination, which, for the first time, resulted in a 
finding that the veteran's inservice eye injury "would 
have aggravated" any preexisting glaucomatous disease.  
That same examination found evidence of light perception 
only in the veteran's right eye, in conjunction with only 
a very small (less than 10-degree) central visual field in 
his (nonservice-connected) left eye.  Such findings 
correlate to a 100 percent evaluation under the provisions 
of 38 C.F.R. § 3.383 and Part 4, Codes 6067, 6080, where 
the veteran's nonservice-connected left eye, having a 
concentric contraction of visual field to 5 degrees or 
less, is treated as if service connected. 

The veteran argues that a compensable evaluation should 
have been made effective October 4, 1988, the date of 
receipt of his original claim for service connection.  
However, in the case at hand, "entitlement arose" no 
earlier than December 2000, the date of the VA 
ophthalmologic examination which provided a basis for a 
grant of service connection for glaucoma, and clinical 
findings consistent with a total loss of vision in both 
eyes-both of which led to the assignment of a compensable 
rating, in this case, of 100 percent.  In other words, not 
until that opinion was expressed was there evidence 
establishing entitlement.  The RO, however, selected the 
earlier date of November 1, 2000 (i.e., the date of 
claim).  In any case, based on a review of the evidence 
currently of record, an effective date earlier than 
November 1, 2000 for the assignment of a compensable 
evaluation for the veteran's service-connected residuals 
of right eye injury is not warranted.  There is no 
evidence of an earlier filed, unadjudicated claim and the 
veteran does not argue same.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To that end, the veteran has been 
afforded a VA ophthalmologic examination, and given the 
opportunity to provide information necessary to obtain any 
evidence which has not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the 
VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  


ORDER

An effective date earlier than November 1, 2000 for the 
assignment of a compensable evaluation for the 
postoperative residuals of repair of a rupture of the 
globe of the right eye, with residuals of orbital and 
sinus fractures, and bilateral far-advanced open-angle 
glaucoma, is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

